29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.David M. PERKINS-BEY, Appellant,v.Vanessa HEDRICK;  Rex Wells; Rick Daniels;  Ian Wallace, Appellees.
No. 93-3348.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 23, 1994.Filed:  June 28, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
David M. Perkins-Bey appeals the district court's1 grant of summary judgment for defendants in his 42 U.S.C. Sec. 1983 action asserting Eighth Amendment violations.  Having carefully reviewed the record, we conclude that an opinion would lack precedential value and that no error of law appears.  Accordingly, we affirm without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri, adopting the report and recommendations of the Honorable Catherine D. Perry, United States Magistrate Judge for the Eastern District of Missouri